Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert R. Gempler, on 8/30/22. 
The application has been amended as follows:

Amendments to the Specification
Please amend first paragraph at page 1 of the specification as following:
--[0001] This application is a continuation of United States Patent Application Number 16/159,417, now United States Patent Application Number 10,911,439, entitled “AGGREGATION PLATFORM PERMISSIONS” and filed on October 12, 2018, for John Ryan Caldwell, which claims the benefit of United States Provisional Patent Application Number 62/571,784 entitled “AGGREGATION PLATFORM PORTAL” and filed on October 12, 2017, for John Ryan Caldwell, and of United States Provisional Patent Application Number 62/571,788 entitled “AGGREGATION PLATFORM PERMISSIONS” and filed on October 12, 2017, for John Ryan Caldwell, each of which is incorporated herein by reference.--  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. This application is a CON of 16/159,417 10/12/2018 PAT 10911439.


Drawings
The drawings filed on 2/1/21 are acknowledged.  

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claim 1 limitations “permissions module configured to”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module”,  coupled with functional language “monitor” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, are “hardware computing device”, “graphical user interface”).
Claim 19 limitations, “means for aggregating”, “means for monitoring”, “means for displaying”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means”,  coupled with functional language “aggregating/monitoring/displaying” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, “hardware computing device”, “graphical user interface”).
Claim 20 limitations, “means for displaying”, “means for providing”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means”,  coupled with functional language “displaying/providing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, “hardware computing device”, “graphical user interface”).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 19, 20, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
para 63 of the specification implements the claimed permissions module of claim 1:
 a permissions module 112 may comprise an interface (e.g., an API or the like) with one or more different aggregation modules 104 or the like (e.g., associated with different backend servers 110, different third-party service providers 108, or the like), allowing the permissions module 112 to provide an interface for a user to manage aggregation and/or authorizations for the one or more different aggregation modules 104 as well, para 63.
para 155 of the specification implements the claimed means for aggregating of claim 19:
[0155] A means for aggregating a user's data from a first plurality of third-party service providers 108 over a data network 106 for the user to access through a second plurality of third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a mobile hardware device 102, an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware.
para 156 of the specification implements the claimed means for monitoring of claim 19:
 [0156] A means for monitoring electronic credentials of a user used by the hardware computing device 102, 110 to download the user's data, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, other logic hardware.
para 158 of the specification implements the claimed means for displaying of claim 19 and means for displaying of claim 20.
 [0158] A means for displaying in a graphical user interface a listing of multiple third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a - 55 - Docket No.: 3552.2.40 microcontroller, and/or another semiconductor integrated circuit device), a network interface, an HDMI or other electronic display dongle, an electronic display screen, a hardware appliance or other hardware device, other logic hardware.  
para 164 of the specification implements the claimed means for providing of claim 20:
[0164] A means for providing a portion of the data to an authorized third-party service provider 108 in response to the user providing a unique code to the authorized third party service provider 108 and the authorized third-party service provider 108 providing the unique code to a hardware computing device 102, 110, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, other logic hardware.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Also, the type of language that invokes 112, 6th is not limited to the words “means for” as explained in MPEP 2181, ed.8, rev. 9, 2012.

Terminal Disclaimer
The terminal disclaimer filed on 8/30 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10911439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
 
    PNG
    media_image1.png
    721
    667
    media_image1.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theurer et al., 2015/0026049, discloses a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) 

    PNG
    media_image2.png
    513
    812
    media_image2.png
    Greyscale

over a data network for the user to access through a second plurality of third-party service providers (shipping carriers Fedex, UPS, para 155, amazon, Verizon, figure 12a); 

    PNG
    media_image3.png
    571
    430
    media_image3.png
    Greyscale

a permissions module configured to monitor which of the second plurality of third-party service providers (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) have access to which portions of data from which of the first plurality of third-party service providers (user credentials for the similar service provider, para 139, 63); and 

    PNG
    media_image4.png
    565
    757
    media_image4.png
    Greyscale

a graphical user interface configured to display a user interface elements (figure 16, figure 12a)  allowing the user to grant and revoke access to the portions of the data from the first plurality of third-party service providers individually (remove access, Nordstrom, cancel amazon, figure 16) to the second plurality of third-party service providers (update 1602 figure 16 new expiry date, figure 16).

    PNG
    media_image5.png
    559
    802
    media_image5.png
    Greyscale


	               Krajicek et al., 10,387,851 discloses, the portions of data of the user with the first plurality of third-party service providers (an account balance, an interest rate, a transaction data, col., 8, lines 29-49). 
Theurer, Krajicek and the additional art of record do not at least teach or update a password (single) that the second plurality of service providers (multiple) uses to access the user’s data from the third-party service provider (single).
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 10 and 19 recite similar subject matter. Consequently, independent claims 1, 10 and 19 and their respective dependent claims are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496